        Case 4:12-cr-00037-SWW Document 102 Filed 06/15/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       No. 4:12CR00037-SWW
                                               )
REGINALD TAYBORN                               )

                                    MOTION TO CONTINUE

       COMES NOW the United States of America, by and through its attorney, Jonathan D.

Ross, Acting United States Attorney for the Eastern District of Arkansas, and Michael Gordon,

Assistant United States Attorney, and respectfully requests that the Court continue the supervised

release revocation hearing currently scheduled for June 17, 2021, in this case. In support of this

request, the United States submits the following:

       1. Special Agent Ryan Jacks of the Arkansas State Police was the lead investigator in

the new criminal case that forms the basis for the Superseding Petition to revoke Mr. Tayborn’s

supervised release. Agent Jacks was instrumental in developing most of the evidence that will be

presented at the revocation hearing and, therefore, is a critical witness for the United States.

       2. Agent Jacks will be on vacation from June 16 – 20, 2021. He then will be in training

from June 21-22, 2021. Therefore, Agent Jacks will be unavailable to testify as a witness for the

United States at the revocation hearing currently scheduled for June 17, 2021.

       3. Prior to filing this motion, counsel for the United States spoke to Robby Golden,

counsel for the defendant, who advised he does not oppose this motion, but he has not had an

opportunity to consult with Mr. Tayborn about this motion.




                                                   1
Case 4:12-cr-00037-SWW Document 102 Filed 06/15/21 Page 2 of 2




                                  Respectfully submitted,

                                  JONATHAN D. ROSS
                                  Acting United States Attorney

                                  MICHAEL GORDON
                                  TX Bar Number 00795383
                                  Assistant U. S. Attorney
                                  P.O. Box 1229
                                  Little Rock, AR 72203
                                  Telephone: (501) 340-2600
                                  E-mail: michael.gordon@usdoj.gov




                              2
